MEMORANDUM **
Jose Gonzalez Luna and Maria Irma Perez de Luna, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ denial of their motion to reopen removal proceedings. We dismiss the petition for review.
The evidence petitioners presented with their motion to reopen concerned the same basic hardship grounds as their application for cancellation of removal. See Fernandez v. Gonzales, 439 F.3d 592, 602-03 (9th Cir.2006). We therefore lack jurisdiction to review the Board’s discretionary determination that the evidence would not alter its prior discretionary determination that petitioners failed to establish the requisite hardship. See id. at 600 (holding that 8 U.S.C. § 1252(a)(2)(B)(i) bars this court from reviewing the denial of a motion to reopen where “the only question presented is whether [the] new evidence altered the prior, underlying discretionary determination that [the petitioner] had not met the hardship standard.”) (internal quotations and brackets omitted).
Petitioners’ contention that the agency violated due process by failing to consider all their hardship evidence and by exhibiting bias is not supported by the record and does not amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.